Citation Nr: 0100428	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
December 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) September 1998 rating decision 
which declined to reopen the claim of service connection for 
schizophrenia.  In July 2000, the case was remanded to the RO 
for a Travel Board hearing, pursuant to the veteran's 
request, which was held in October 2000.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for chronic acquired psychiatric disability was 
most recently denied by RO rating decision in January 1996; 
no timely appeal therefrom was filed.

2.  Evidence received in support of the application to reopen 
the claim of service connection for chronic acquired 
psychiatric disability, furnished since the January 1996 RO 
rating decision, is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The January 1996 RO rating decision, which declined to 
reopen the claim of service connection for chronic acquired 
psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 20.1103 (1995).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for chronic acquired 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for chronic psychiatric disability was 
denied by Board decision in December 1990, finding that the 
disability was not evident during the veteran's active 
service period or for many years thereafter, and that the 
medical evidence of record did not show a nexus between his 
psychiatric disability and active service.  A Board decision 
is final and is not subject to revision on the same factual 
basis, but it may be reopened on submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.104, 3.156; Evans v. Brown, 9 Vet. App. 273 (1996).

Subsequently, the veteran's application to reopen the claim 
of service connection for chronic psychiatric disability was 
denied by RO rating decision in September 1993, August 1995 
and January 1996, finding that the newly submitted evidence 
did not establish a link or nexus between his active service 
period or any incident occurring therein, and the onset of 
psychiatric disability many years after separation from 
service.  The Board notes that, although the veteran 
initiated an appeal from the August 1995 rating decision 
declining to reopen the claim of service connection for 
psychiatric disability, by filing timely notice of 
disagreement in August 1995, he did not perfect his appeal by 
filing a timely substantive appeal following issuance of the 
statement of the case in March 1996.  An appeal from the 
aforementioned decisions was not perfected in a timely 
fashion.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Accordingly, the January 1996 RO rating decision declining to 
reopen the claim of service connection for chronic 
psychiatric disability constitutes the most recent final 
decision with regard to that claim; it must be determined 
whether new and material evidence has been submitted since 
that decision.  See Evans, 9 Vet. App. at 285.  A final RO 
rating decision is not subject to revision on the same 
factual basis, but may be reopened on submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000).  In addressing whether new and material evidence has 
been submitted, the Board must review the evidence before VA 
at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to further 
review the claim.  See Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(the Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in January 1996.

Evidence of record at the time of the January 1996 RO rating 
decision included the veteran's service medical records, 
showing that he underwent a psychiatric evaluation in 
September 1963; the evaluation findings were that he lacked 
"the intellectual endowment necessary to perform as an 
efficient soldier;" on examination, history of difficulties 
at school, difficulty getting along with people in authority 
positions, and inability to perform at work were indicated, 
but there was no evidence of psychosis found; primary mental 
deficiency was diagnosed.

VA medical records from February 1990 to December 1991 
document, in pertinent part, treatment due to symptoms 
including depression, financial difficulty, stress, and 
polysubstance abuse.  On examination in February 1990, the 
initial clinical impression was dysthymia; on follow-up 
examination later that month, the veteran denied prior 
history of psychiatric treatment, but he reported having been 
seen by "several" psychiatrists during service; on 
psychiatric examination, Axis I diagnosis of dysthymia was 
indicated and, on Axis II, a notation of "schizoid" was 
entered.  

In March 1995, the veteran indicated that he was treated by 
two psychiatrists during active service, and that the second 
psychiatrist recommended his medical discharge from service.  

In May 1995, the veteran filed application for correction of 
his military record (DD Form 149), requesting a change of the 
reason for his service discharge as listed in his DD Form 
214, from "under honorable conditions" to "medical" 
discharge; he stated that, during service in Germany in 1962, 
he was evaluated by two psychiatrists, and reportedly, he was 
diagnosed with dysthymia and a medical discharge from the 
service was recommended.

VA medical records from March to May 1995 document treatment 
due to symptoms and impairment including polysubstance abuse 
and auditory hallucinations.  On initial evaluation in March 
1995, the veteran reported a 10 to 15-year history of 
"nervous condition."  He was admitted to a hospital later 
in March 1995, reporting a 10-year history of auditory 
hallucinations, noting that the voices which he heard became 
clearer and louder in the last few months; at the time of 
hospital admission, he indicated that he was seen by a 
psychiatrist in service, after someone threatened him with a 
knife.  From April to May 1995, he was again hospitalized due 
to polysubstance abuse and a history of auditory 
hallucinations.  On hospital discharge, polysubstance abuse, 
not otherwise specified psychosis, and antisocial behavior 
were diagnosed.  

Evidence associated with the file since the last final RO 
rating decision in January 1996, includes a duplicate copy of 
the veteran's May 1995 DD Form 149.

VA medical records from July 1997 to September 1998 reveal 
treatment for various symptoms and illnesses, including 
polysubstance abuse and auditory hallucinations, and document 
a history of psychosis.  On several occasions during the 
treatment, the veteran reported having auditory 
hallucinations since service, noting that he heard the voice 
of a serviceman with whom he had a fight, whom he beat up 
during his service in Germany.

At a June 1999 RO hearing, the veteran testified that he did 
not have any psychiatric impairment prior to or during active 
service and did not receive psychiatric treatment prior to 
1990 (with the exception of having been once examined by two 
different psychiatrists in service in Germany).  Since 1990, 
he reportedly received intermittent inpatient and outpatient 
psychiatric treatment at VA facilities because he had 
auditory hallucinations.  He testified that he heard the 
voice of a homosexual serviceman whom he beat up because he 
made sexual advances toward him in service (following which 
he was reportedly examined by the two psychiatrists and, 
shortly after the examination, he was discharged from the 
service).  

At an October 2000 Travel Board hearing, the veteran 
testified that he had a fight with a homosexual serviceman in 
service, and that as a result, he underwent psychiatric 
evaluation (by two different psychiatrists); shortly after 
the evaluation, he was reportedly discharged from service.  
He was not exactly sure when he began having auditory 
hallucinations, but they reportedly consisted of hearing the 
voice of the serviceman with whom he had his fight in 
service.  Reportedly, he did not seek any psychiatric 
treatment prior to 1990 and the only treatment he ever 
received was at VA facilities in and after 1990; he stated 
that he had periodic psychiatric evaluation, but no physician 
ever informed him that his psychiatric impairment was in any 
way related to active service.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for chronic acquired psychiatric 
disability.  Although portions of the newly-submitted 
evidence were not previously of record, including more recent 
VA medical records and the veteran's June 1999 and October 
2000 hearing testimony, the entirety of this evidence is 
cumulative of other evidence previously submitted and 
considered by the RO.  

Specifically, the medical evidence of record in January 1996 
documented the presence of mental health impairment including 
psychosis, manifested by auditory hallucinations; the newly-
submitted medical evidence (together with the veteran's own 
testimony) indicates that such impairment continues to be 
present.  The evidence of record in January 1996 showed that 
he did not receive any psychiatric treatment between the time 
of service separation and 1990; the evidence submitted since 
January 1996 does not suggest that he received any 
psychiatric treatment during that period of time.  The 
evidence of record in January 1996 included his report of 
auditory hallucinations after a fight with another serviceman 
during active service (but did not include medical opinion of 
nexus between any current symptoms/impairment and active 
service or any incident occurring therein); evidence 
submitted since January 1996 also includes reports of 
auditory hallucinations since his reported in-service fight 
with another serviceman (but it also does not include medical 
opinion of nexus between any current symptoms/impairment and 
active service or any incident occurring therein).  The 
additional, new medical evidence is not material as it is 
relevant only to the current state of the veteran's mental 
disability; thus, such evidence is merely cumulative in 
nature.  

The Board is mindful of the veteran's June 1999 and October 
2000 hearing testimony to the effect that he had psychiatric 
impairment manifested by symptoms including auditory 
hallucinations since an alleged fight with another serviceman 
in service (also reported as a fight with a homosexual 
serviceman who made sexual advancements toward him).  
However, the evidence of record at the time of the final RO 
rating decision in January 1996 included this contention 
(reported during psychiatric treatment at a VA facility in 
March 1995) that he experienced auditory hallucinations since 
an in-service incident wherein someone threatened him with a 
knife.  Thus, the veteran's June 1999 and October 2000 
testimony is essentially cumulative and redundant.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  

The Board also notes that the veteran, as a lay person, is 
not competent to render a medical opinion that a current 
chronic psychiatric disability is etiologically related to 
service or any incident occurring therein.  See Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Overall, the newly-furnished evidence is redundant and 
cumulative of evidence of record in January 1996; it does not 
provide a new factual basis on which the veteran's claim may 
be considered.  38 C.F.R. §§ 3.104, 3.156.  A final decision 
of the RO is not subject to revision on the same factual 
basis.

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for chronic acquired 
psychiatric disability, the claim may not be reopened and the 
Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
chronic acquired psychiatric disability is denied.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 


